Citation Nr: 0700901	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  97-23 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUE

Entitlement to service connection for heart disease, status 
post aortic valve replacement.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1974 to 
November 1981.    
Subsequently, the veteran also had Army National Guard duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington D.C.  The veteran testified at a Board hearing in 
Washington D.C. in August 2004.   

In addition, in November 2004, the current claim before the 
Board was remanded for Social Security Administration (SSA) 
records.  These records were secured and associated with the 
claims folder.  The Board also confirmed the RO's denial of 
an increased rating for a right shoulder disability.  The 
veteran has not appealed this matter.  Therefore, the Board's 
November 2004 decision, which subsumes the prior RO decision, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1104 (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, with regard to notice under the Veterans Claims 
Assistance Act of 2000 (VCAA), VA must ask the claimant to 
provide any evidence in his possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  Such notice is absent in the 
April 2002 VCAA letter.  The VCAA notice should also be 
compliant with Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, a review of the claims folder reveals that the 
January 2004 VA examiner, of whom the RO requested an opinion 
as to the etiology of the veteran's heart disorder, had 
access to only a photocopy of a January 1976 service medical 
record (SMR) recording tachycardia for 1 week.  There is no 
indication the VA examiner reviewed the rest of the claims 
folder, most significantly an April 1980 SMR chest X-rays 
that document cardiomegaly (an enlarged heart) of an 
uncertain etiology.  The April 1980 chest X-ray report also 
questioned if the veteran had a history of heart disease 
based on the X-ray findings.  

The January 2004 examiner found that it was "impossible" to 
state whether the episodes of tachycardia in service were 
related to post-service aortic valve replacement in 1995 due 
to the paucity of information before him at that time.  
Consequently, the medical opinion is incomplete, lacking 
review of all the relevant evidence of record.  As a result, 
it is entitled to very limited probative value.  A remand is 
required to secure a more comprehensive opinion by the same 
physician who proffered the previous opinion, if he is still 
available.    

The Board notes the veteran and his representative's 
contention that the RO should also request an additional 
opinion as to whether a dental infection could have led to a 
heart condition.  However, the Board finds no medical 
evidence in the claims folder in support of this contention, 
such that an opinion to that issue is not warranted by the 
evidence or by the decision of the U.S. Court of Appeals for 
Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).
   
Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that asks the veteran to 
provide any evidence in his 
possession that pertains to the 
claim.  In this regard, the notice 
must comply with any applicable legal 
precedent, including the recent case 
of Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  


2.	With a complete copy of the SMRs for 
their review, the RO should request 
that the January 2004 VA examiner 
provide an addendum to his previous 
opinion as to whether the veteran's 
current heart condition, status post 
aortic valve replacement, is related 
to tachycardia or an enlarged heart 
during service from May 1974 to 
November 1981.  Specifically, the 
examiner should review and comment 
upon April 1980 SMR chest X-rays that 
document cardiomegaly (an enlarged 
heart) of an uncertain etiology and 
the accompanying note as to whether 
the veteran had a history of heart 
disease.  Another VA examination is 
not necessary in order to provide this 
opinion, unless the prior examiner is 
not available.  

3.	After ensuring proper completion of 
this development, the RO should 
readjudicate the service connection 
for heart disease issue on appeal, 
considering any additional evidence 
associated with the claims folder 
since the last September 2005 
supplemental statement of the case 
(SSOC).  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative with 
another SSOC and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


